Title: To James Madison from Peter Kuhn Jr., 29 April 1806 (Abstract)
From: Kuhn, Peter Jr.
To: Madison, James


                    § From Peter Kuhn Jr. 29 April 1806, Genoa. “I have the honor to confirm my last respects of the 25th Ulto as per Copy inclosed, the original whereof via Leghorn accompanied with a Copy of the different Bulletins published here from the commencement of the late hostilities on the Continent until the Treaty of Presburg, also

some remarks on the yellow Fever by Doctor Batt the English physician here, given out by him at the time that terrible disease was raging at Leghorn in 1804.
                    “In my late travels in France I have been made acquainted with a certain method to prevent and expell contageous and epidemical diseases, which in general is used throughout that Country in the Hospitals, Prisons, or Chambers subject to foul air by an apparatus venting a sufficient quantity of a particular gas as published by Monr. Guitan Morveau for the disinfection of air.
                    “Finding upon my return the instructions you have been pleased to give by Circular Letters to the Consuls of the United States relative to contageous deseases &ca doubting wether the Consul at Paris was acquainted with the Apparatus and work of Mr Morveau, and being moreover fully convinced of the efficacy of the remedy and of the great utility that may result from the knowledge thereof to those Citizens of the United States who unfortunately may find themselves in infected places, I have sent to Paris for two of the appareils, one permanent, and the other portatif as also for two copies of a work intitled le Traité de Monr G. Morveau sur les moyens de desinficter l’air. I am advised they are actually upon their way here, and as soon as they arrive I shall send them to the United States to the care of Mr Peter Kuhn Philadelphia with instructions to forward to you Sir the large one with one of the books, which on reception I beg you will have the goodness to present in my name to his Excellency the President. The small one with a Book will be given to Doctr Caspar Wister of Philadelphia.
                    “It may not be amiss to inform you Sir that the French Government recommended the use of some hundreds of said appareils at Malaga during the rage of the last Epidemy there and many persons well informed attribute the cause of its speedy extinction to the efficacy of said precaution. Doctor Ferrari a celebrated Genoen Professor of Phisic who was sent by the Ligurian Government to Leghorn to examine in that City the course of the yellow fever in the fall of 1804, informs me that he made use of this remedy with the greatest success, and found it the only real one to be confided in. Doctr Batt likewise made use thereof to great advantage during the epidemical complaint that raged at this place during the late distressing Siege. I shall further remark an instance within my knowledge lately occurred. A violent contageous fever broke out in a Prison of Austrian Soldiers in France which carried off daily from fifteen to two and twenty persons; the disease had even made its way into the Village, the use of the Appareils was ordered, and the prison as well as the Village was in a few days restored to health. I hope Sir the importance of the Subject is a sufficient appology for my trespassing thus on your valuable time.”
                